        Case 2:19-cv-02222-APG-VCF Document 32 Filed 09/03/21 Page 1 of 2



 1

 2
      MICHAEL P. LOWRY, ESQ.
 3    Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
 4    VIRGINIA T. TOMOVA, ESQ.
      Nevada Bar No. 12504
 5    E-mail: Virginia.Tomova@wilsonelser.com
      6689 Las Vegas Blvd. South, Suite 200
 6    Las Vegas, NV 89119
      Tel: 702.727.1400/Fax: 702.727.1401
 7    Attorneys for LVGV, LLC
 8                                     UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10
      Adrian A. Wolf, an individual,                             Case No.: 2:19-cv-2222 -APG-VCF
11
                                 Plaintiff,
12                                                               Joint Proposed Stipulation And Order
       vs.                                                       To Extend the Deadline to File the
13                                                               Joint Pre Trial Order
      LVGV, LLC dba The M Resort Spa Casino, a
14    Nevada limited liability company; Does I through V;        (Fourth Request)
      and Roe Business Entities VI through X,
15
                                 Defendants.
16

17
       I.       Discovery Completed to Date
18
               The parties conducted a FRCP 26(f) conference and have served their respective FRCP
19
                26(a) disclosures.
20
               The parties mutually responded to written discovery.
21             The parties designated expert witnesses.
22             The parties deposed Adrian Wolf, Virginia Wolf, Don Gifford, and Kevin Prentiss.
23    II.       Discovery Remaining
24                    Deposition of Dr. Randall Yee, scheduled for September 15, 2021.
25    III.      Why the Remaining Discovery Requires an Extension
26              The parties completed discovery and a motion for summary judgment was filed. The court’s
27    order on that motion allowed Defendant to depose Dr. Yee. The parties then worked to schedule Dr.

28    Yee’s deposition for his calendar, which took longer than expected. The only deadline the parties ask


     255435459v.2
        Case 2:19-cv-02222-APG-VCF Document 32 Filed 09/03/21 Page 2 of 2




 1    to extend is the deadline to submit the pre-trial order, which may in part depend upon Dr. Yee’s

 2    deposition testimony.

 3   III.     Proposed Schedule for Completing Discovery

 4
                                               Current Deadline                   Proposed Deadline
 5
       Amend Pleadings/Add Parties                    Closed                             Closed
 6
            Initial Expert Disclosure                 Closed                             Closed
 7      Rebuttal Expert Disclosure                    Closed                             Closed
 8            Close of Discovery                      Closed                             Closed
 9            Dispositive Motions                     Closed                             Closed
10               Pretrial Order                  August 30, 2021                  September 30, 2021

11

12      LUH & ASSOCIATES

13

14      /s/ Craig Slater                                   /s/ Michael P. Lowry
        ________________________
15      Craig D. Slater, Esq.                              Michael P. Lowry, Esq.
        Nevada Bar No. 8667                                Nevada Bar No. 10666
16      8987 W. Flamingo Rd. #100                          6689 Las Vegas Blvd. South, Suite 200
        Las Vegas, NV 89147                                Las Vegas, NV 89119
17      Attorneys for Adrian Wolf                          Attorneys for LVGV, LLC

18                                                         It is so ordered.

19

20

21                                                         UNITED STATES MAGISTRATE JUDGE
                                                              9-3-2021
22

23

24

25

26

27

28
                                                        -2-
     255435459v.2
